 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

----X
PARK,
Plaintiff(s), RESCHEDULING
ORDER
- against -
17 Civ. 720 (NSR)
SANCIA HEALTHCARE, INC. et al.,
Defendant(s).
x

 

ROMAN, D.J.:

In light of the recent COVID-19 pandemic affecting New York, and
given to the directives provided by the Chief Judge of the United States District
Court for the Southern District of New York to limit in-person court
appearances due to the risk presented by COVID-19, it is hereby

ORDERED that the above case previously scheduled for a Show Cause
Hearing on Plaintiff's Order to Show Cause for Default Judgment (ECF No.
53) on March 26, 2020 is hereby adjourned until May 28, 2020 at 11:30 am
in Courtroom 218 before the Hon. Nelson S. Roman, at the Charles L. Brieant
United States Courthouse, 300 Quarropas Street, White Plains, NY 10601.

Plaintiff is directed to serve a copy of this Order on Defendants and file

proof of service.
SO ORDERED.
Dated: White Plains, New York Pa - £- a
March 25, 2020 { ~—*

 

Hon. Nelson S. Roman, U.S.D.J.

Ps By os XU

R FAW LV aL
